Lewis, J.
I concur in the decision to affirm, upon the ground that the evidence in the present case conclusively shows that from 1865 down to the time of the second survey the west sand bar, at least, was exposed at the ordinary stage of water, thus connecting the so-called island with the mainland. If such was the case, then Mr. Webber did not acquire title to the island by reason of any contingent interest in relictions and accretions, but because it was connected with and a part of the mainland, upon which he filed in 1865 and to which he received patent in 1813.